UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2044


WILLIAM W. SPENCER, JR.,

                    Plaintiff - Appellant,

             v.

JAMES N. MATTIS, Secretary of Defense,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-00161-PX)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Williams Rucker, TULLY RINCKEY, PLLC, Washington, D.C., for Appellant.
Chad A. Readler, Acting Assistant Attorney General, Rod J. Rosenstein, United States
Attorney, Charles W. Scarborough, Weili J. Shaw, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William W. Spencer, Jr., appeals the district court’s order dismissing his

employment discrimination complaint.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Spencer v. Mattis, No. 8:16-cv-00161-PX (D. Md. Aug. 11, 2016). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2